F ft. ED
                                                                                         CCU ?' Or APPEALS
                                                                                             F
                                                                                            G1VlSlo'N It
                                                                                     2013 KAR 20     AM 9: 28
                                                                                     ST              S'        TO

                                                                                     9   Yl \   OE   TY    I




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II


STATE OF WASHINGTON,                                                 No. 42259 0 II
                                                                               - -
                                                         Consolidated with No.42262 0 II)
                                                                                    - -
                               Respondent,

         V.




HARRY LEE THOMAS, III,                                      UNPUBLISHED OPINION




              BRINTNALL J. —
         QUINN-                     Harry Lee Thomas, III appeals his convictions of two counts

of unlawful possession of a controlled substance (methamphetamine) under separate cause
numbers. Thomas argues that - discovery of methamphetamine in one case was -the result of
                            the

an illegal traffic stop and that the discovery of methamphetamine in the other case was the result
of an unlawful search. Finding no basis for error, we affirm the convictions.
                                             FACTS


         Geoffrey Aguirre called 911 to report a man standing over another man and shouting at
him in   a    Longview alley. Aguirre told the 911 operator that the man doing the yelling was

associated with a gray sport utility vehicle (SUV),
                                                  which was parked in the middle of the alley.
                                 when the SUV   began pulling   out of the   alley
Aguirre then told the operator
Consol. Nos. 42259 0 II /42262 0 II
                   - -         - -



        The responding officers saw a gray SUV leaving the alley Aguirre had described. When

                          discovered that Thomas, the driver, had         suspended   license.   They also
they stopped it, they                                                 a



discovered that his passenger had      a   bloody   hand and   a   head wound.    The officers arrested


Thomas for driving with a suspended license, searched him incident to arrest, and seized a pipe

containing methamphetamine residue from his pants pocket.
        The State charged Thomas with unlawful possession of a controlled substance and third

degree driving with a suspended license. Thomas moved to suppress the pipe, arguing that his
detention was unlawful. The trial court denied the motion and found Thomas guilty following a

stipulated facts trial.

        On a separate occasion, a Washington State Patrol trooper stopped Thomas's car for

speeding. When the trooper discovered that Thomas was driving with a suspended license, he
arrested Thomas and placed him in the patrol car. Cowlitz County Deputy Sheriff Jennifer Prusa

provided assistance and brought her K9 unit. The dog was trained in narcotics detention, and
                                     -
Prusa ran the dog around the exterior of Thomas's car. The dog alerted twice on the driver's side

front wheel well. After the officers impounded the car and obtained a search warrant, they found

a black lockbox between the battery and fuse box that contained methamphetamine and

marijuana.

        The State charged Thomas with unlawful possession of methamphetamine with intent to

deliver, unlawful possession of marijuana, and third degree driving with a suspended license.

Thomas pleaded guilty to the two latter counts and moved to suppress the methamphetamine,

arguing that the canine sniff around his car constituted an unlawful warrantless search. The trial

I
    The officers seized additional contraband inside the SUV that the trial court suppressed
pursuant to Arizona v. Gant, 556 U. .332, 129 S. Ct. 1710, 173 L. Ed. 2d 485 (2009).
                                  S
                                                     2
Consol. Nos. 42259 0 II /42262 0 II
                   - -         - -



court denied the motion to suppress and the jury convicted Thomas of the lesser included offense

of unlawful possession of methamphetamine.

        The trial court sentenced Thomas contemporaneously under both cause numbers, and he

now appeals his two convictions for possessing methamphetamine.
                                               DISCUSSION


INVESTIGATIVE DETENTION


         Thomas argues that because the police lacked the reasonable suspicion necessary to stop

and detain him in response to the 911 call, his subsequent arrest and seizure were unlawful. As a

consequence, he asserts that the trial court erred in failing to suppress the pipe containing

methamphetamine residue.

         The Fourth Amendment protects against unlawful search and seizure, and article I,

section 7 of the Washington Constitution protects against unlawful government intrusions into

private affairs.   State   v.   Doughty, 170 Wash. d 57, 61, 239 P. d 573 (
                                                 2                3           2010). A   seizure occurs


when, considering all the circumstances, a reasonable person would not feel free to leave. State

v. Diluzio, 162 Wash. App. 585, 590, 254 P. d 218, review denied, 272 P. d 850 ( 2011).
                                        3                            3

Warrantless seizures are per se unreasonable, and the State must demonstrate that a warrantless

seizure falls into a narrow exception to the rule. Doughty, 170 Wash. d at 61.
                                                                  2

         One exception to the prohibition on warrantless seizures is a law enforcement officer's

investigatory stop of a vehicle if he or she has a reasonable suspicion to believe that criminal
activity is indicated. Diluzio, 162 Wn. App. at 590. To be lawful, an investigatory stop, also

known as a Terry stop, must be based on "`
                                        specific and articulable facts which, taken together
                                                              the] intrusion. "' Diluzio, 162 Wn.
with rational inferences from those facts, reasonably warrant [



2
    Terry v. Ohio, 392 U. . 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
                        S
                                                      3
Consol. Nos. 42259 0 II /42262 0 II
                   - -         - -



App. at 590 (alteration in original) quoting Terry v. Ohio, 392 U. . 1, 21, 88 S. Ct. 1868, 20 Lans. Ch.
(                           S

                   The
Ed. 2d 889 ( 1968)).            standard for articulable suspicion is a "substantial possibility that

criminal conduct has occurred or is about to occur."State v. Kennedy, 107 Wash. d 1, 6, 726 P. d
                                                                            2              2

445 (1986).

        Whether a warrantless seizure or a Terry stop passes constitutional muster is a question of

law that   we   review de   novo.     State v. Bailey, 154 Wash. App. 295, 299, 224 P. d 852, review
                                                                                   3

denied, 169 Wash. d 1004 (2010).The State must establish the exception by clear and convincing
              2

evidence. State v. Garvin, 166 Wash. d 242, 250, 207 P. d 1266 (2009).The purpose of the Terry
                                 2                  3

rule is to stop police from acting on mere hunches; it is generally recognized that crime

prevention and crime detection are legitimate purposes for investigative stops or detentions.
Doughty, 170 Wash. d at 63;Kennedy, 107 Wash. d at 5 6.
               2                        2        -

        Thomas argues that his detention was indistinguishable from those found to lack adequate

justification in Doughty and Diluzio. In Doughty, the Supreme Court found an investigative stop
unlawful where it was preceded only by the officer's observation of the defendant approaching
and   leaving   a   suspected drug   house at 3:0
                                               2    AM.   170 Wash. d at 64. The two minutes that the
                                                                2


defendant spent at the house and the time of day did not justify the officer's intrusion into his

private affairs. Doughty, 170 Wash. d at 64.
                                2

        The investigatory stop in Diluzio was based on the officer's suspicions that the defendant
was . soliciting prostitution.       162 Wn. App. at 588.    The officer saw the defendant having a

conversation with a woman who got into the passenger seat of his vehicle. Diluzio, 162 Wn..

App. at 593. There was no police informant, the officer saw no money change hands, and he did
not overhear any conversation between the two, neither of which was known to be involved in


                                                     M
Consol. Nos. 42259 0 II /42262 0 II
                   - -         - -



prostitution . or   solicitation activities.   The Diluzio court concluded that the totality of the

circumstances did not support a reasonable suspicion of criminal activity. 162 Wn. App. at 593.

        Here, on the other hand, the officers responded to a 911 call from a citizen regarding

activity that concerned him. Aguirre, the caller, saw a man standing over another man in an alley
and yelling at him. Aguirre reported that the man doing the yelling was associated with a gray

SUV that was parked in the middle of the alley. He told the 911 operator when the vehicle was

leaving, and when the responding officers saw a gray SUV pull out of the alley in question, they

stopped it.

        The officers were relying on more than a hunch when they stopped Thomas's car.

Having received a 911 call from a concerned citizen, they were obligated to investigate,
particularly where the facts described were consistent with a possible kidnapping, assault,
harassment, or other crime. The brief investigative detention was reasonable, and the trial court

did not err in denying Thomas's motion to suppress.

CANINE SNIFF OF VEHICLE


         Thomas also -argues that the warrant authorizing the search of his car was not adequately

supported by probable cause because the search warrant affidavit was based solely on an
unlawful canine sniff. This issue is not properly before us because he has not included as part of

the record before us on appeal either the search warrant or the affidavit of probable cause, both

of which are necessary for our review and which RAP 9. required him to provide.
                                                     6




                                                      5
Consol. Nos. 42259 0 II /42262 0 II
                   - -         - -



       Affirmed.


       A majority, of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

040,
2.6.it is so ordered.
 0


                                                              I),
                                                                                         I




                                                                z-                   I




                                                Q INN-
                                                     BRINTNALL, J.
We concur:




  W fA-
HUNT, P. .
       J
                   /?-0

VAN DEREN, J.




                                               C